



PREFERRED APARTMENT COMMUNITIES, INC.
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN
1.Purpose and Effective Date. Preferred Apartment Communities, Inc. (the
“Company”) has adopted this Executive Severance and Change in Control Plan (the
“Plan”) to provide for the payment of severance and/or change in control
benefits to Eligible Individuals. The effective date of the Plan is
__________________________, 2020 (the “Effective Date”).
2.Definitions. For purposes of the Plan, the terms listed below will have the
meanings specified herein:
(a)“Accrued Payments” means (i) any unpaid Base Salary through the Date of
Termination (but calculated at the rate then in effect), which shall be paid
within 30 business days of the Date of Termination, (ii) unreimbursed business
expenses that are eligible for reimbursement in accordance with the applicable
Company or Affiliate policies through the Date of Termination, and (iii) such
employee benefits, if any, as to which an Eligible Individual may be entitled
pursuant to the terms governing such benefits.
(b)“Affiliate” means (i) any Subsidiary, (ii) an entity that directly or through
one or more intermediaries controls, is controlled by, or is under common
control with the Company, as determined by the Company, or (iii) any entity in
which the Company has such a significant interest that the Company determines it
should be deemed an “Affiliate,” as determined in the sole discretion of the
Company.
(c) “Base Salary” means the amount an Eligible Individual is entitled to receive
as wages or salary on an annualized basis, calculated as of the Date of
Termination or, if greater, before any reduction not consented to by the
Eligible Individual.
(d)“Board” means the Board of Directors of the Company.
(e)“Cause” means the occurrence of any of the following events: (i) a willful
failure by an Eligible Individual to perform his or her duties and
responsibilities for the Company or an Affiliate, (ii) a willful misconduct by
an Eligible Individual in performing his or her duties and responsibilities for
the Company or an Affiliate, (iii) an intentional disclosure by an Eligible
Individual to an unauthorized person confidential information or trade secrets
of the Company or an Affiliate, (iv) an act by an Eligible Individual of fraud
against, misappropriation from, or dishonesty to either the Company or an
Affiliate, or any party if the Board of Directors determines such act could have
an adverse impact on the Company, (v) a commission by an Eligible Individual of
a felony or crime involving moral turpitude, as determined by the Board, (vi) a
material violation by an Eligible Individual of any policy, code of ethics or
business conduct, work rule or standard of the Company or an Affiliate, or (vii)
a material breach by an Eligible Individual of any material agreement with the
Company or an Affiliate.
(f)“Change in Control” means the occurrence of one of the following:



--------------------------------------------------------------------------------



(i)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;
(ii)Completion of a reorganization, merger or consolidation, in each case
unless, following such reorganization, merger or consolidation, (A) more than
sixty percent (60%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding voting securities immediately prior to such reorganization, merger
or consolidation in substantially the same proportions as their beneficial
ownership, immediately prior to such reorganization, merger or consolidation, of
the Company’s outstanding voting securities, and (B) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;
(iii)(A) Completion of liquidation or dissolution of the Company or (B) the sale
or other disposition of all or substantially all of the assets of the Company,
other than to a corporation with respect to which following such sale or other
disposition (1) more than sixty percent (60%) of the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Company’s outstanding voting securities entitled to
vote generally in the election of directors immediately prior to such sale or
other disposition in substantially the same proportion as their beneficial
ownership, immediately prior to such sale or other disposition, of the Company’s
outstanding voting securities, and (2) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board of
Directors of the Company providing for such sale or other disposition of assets
of the Company.
(g) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
(h)“Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.
(i)“Committee” means the Compensation Committee of the Board.
-2-



--------------------------------------------------------------------------------



(j)“Date of Termination” means the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if an Eligible Individual’s employment is terminated by reason of death, the
Date of Termination shall be the date of death of the Eligible Individual. For
all purposes of the Plan, an Eligible Individual’s Date of Termination shall not
occur prior to the date the Eligible Individual incurs a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.
(k)“Disability” means the Eligible Individual’s disability as determined under
the long-term disability plan or policy maintained by the Company or an
Affiliate that covers the Eligible Individual, or if no such plan or policy is
applicable, “Disability” means the Eligible Individual has been determined to be
totally disabled by the Social Security Administration.
(l)“Good Reason” means, except as otherwise provided in an Eligible Individual’s
Participation Agreement, the occurrence of one of the following conditions
arising on or after the date such Eligible Individual commences participation in
this Plan, as determined in a manner consistent with Treasury Regulation §
1.409A-1(n)(2)(ii) and without the express written consent of the Eligible
Individual: (i) a material diminution by the Company or an Affiliate in the
Eligible Individual’s duties and responsibilities, or (ii) a material reduction
by the Company or an Affiliate in the Eligible Individual’s annual base salary
other than a general reduction in Base Salary that affects all similarly
situated executives, or employees with similar business functions, in
substantially the same proportions, (iii) a material reduction by the Company or
an Affiliate in the Eligible Individual’s (A) annual target cash incentive
opportunity and/or (B) annual target equity-based compensation grant (determined
based on the grant date fair value of such award) offered under the Company’s
executive compensation program applicable to senior executives of the Company,
provided that a material reduction in the target compensation described in
clause (A) or (B) alone that is offset by a corresponding increase in one or
more other elements of compensation shall not constitute a Good Reason condition
if the total target compensation eligible to be earned by the Eligible
Individual for such calendar year has not been materially reduced, or (iv) the
Company or an Affiliate requiring the Eligible Individual to relocate his or her
principal place of employment to a new location that is more than fifty (50)
miles (calculated using the most direct driving route) from its current
location. In the case of an Eligible Individual’s allegation of Good Reason for
any condition described by clauses (i) through (iv) above, (1) the Eligible
Individual shall provide notice to the Company of the event alleged to
constitute Good Reason within ten (10) days after the occurrence of such event,
and (2) the Company or one of its Affiliates (as applicable) shall have the
opportunity to remedy the alleged Good Reason event within thirty (30) days from
receipt of notice of such allegation. If not remedied within that thirty
(30)-day period, the Eligible Individual may submit a Notice of Termination,
provided that the Notice of Termination must be given no later than thirty (30)
days after the expiration of such 30-day cure period; otherwise, the Eligible
Individual will be deemed to have accepted such event, or the Company’s or
Affiliate’s remedy of such event, that may have given rise to the existence of
Good Reason; provided, however, such acceptance shall be limited to the
occurrence of such event and shall not waive the Eligible Individual’s right to
claim Good Reason with respect to future similar events.
-3-



--------------------------------------------------------------------------------



(m)“Notice of Termination” means a written notice communicated by the Company
(or its relevant employing Affiliate) or the Eligible Individual, as applicable,
that (i) indicates the specific reason for termination of the Eligible
Individual’s employment, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination, and (iii)
specifies the Date of Termination.
(n)“Participation Agreement” means the form agreement presented to each Eligible
Individual selected for participation in the Plan by the Committee or its
delegate prior to his or her entry into this Plan, which shall evidence the
employee’s designation as an Eligible Individual and the individual’s agreement
to participate in this Plan and to comply with the terms, conditions, and
restrictions within this Plan and within the Participation Agreement.
(o)“Partnership Agreement” means the Amended and Limited Partnership Agreement
of Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations.
(p)“Performance Bonus” means the annual performance bonus payment an Eligible
Individual is eligible to receive for a given calendar year pursuant to the
Company’s or applicable Affiliate’s annual cash performance bonus program, as
may be in effect from time to time.
(q)“Pro-Rata Bonus” means an amount equal to an Eligible Individual’s Target
Performance Bonus, multiplied by a fraction, the numerator of which is the
number of days during which the Eligible Individual was employed by the Company
or applicable Affiliate in the calendar year of termination, and the denominator
of which is 365.
(r)“Stock Incentive Plan” means the Company’s 2019 Stock Incentive Plan, as the
same may be amended from time to time, or any successor plan thereto.
(s)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time, each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain. A
“Subsidiary” shall include any entity other than a corporation to the extent
permissible under Code Section 424(f) or regulations or rulings thereunder.
(t)“Target Performance Bonus” means the target amount of an Eligible
Individual’s annual Performance Bonus for the year that includes the Date of
Termination; provided, however, that for purposes of Section 5(c)(ii), Target
Performance Bonus means the target amount of an Eligible Individual’s annual
Performance Bonus in effect immediately prior to the Change in Control, as
determined by the Committee or the officers of the Company, as applicable;
provided, further, that in the event that an Eligible Individual has no target
amount established for his or her annual Performance Bonus for the year that
includes the Date of Termination, such Eligible Individual’s “Target Performance
Bonus” shall mean the Eligible Individual’s average Performance Bonus amounts
for the three full calendar years preceding the
-4-



--------------------------------------------------------------------------------



Date of Termination (or if such Eligible Individual was not eligible to receive
a Performance Bonus for at least three years preceding the Date of Termination,
such lesser number of full calendar years for which a Performance Bonus was
payable).
3.Administration of the Plan.
(a)Authority of the Administrator. The Plan will be administered by the
Committee, or by a person or committee appointed by the Committee to administer
the Plan (the “Administrator”). Subject to the express provisions of the Plan
and applicable law, the Administrator will have the authority, in its sole and
absolute discretion, to: (i) adopt, amend, and rescind administrative and
interpretive rules and regulations related to the Plan, (ii) delegate its duties
under the Plan to such agents as it may appoint from time to time, and (iii)
make all other determinations, perform all other acts and exercise all other
powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate. The Administrator shall have complete
discretion and authority with respect to the Plan and its application except to
the extent that discretion is expressly limited by the Plan. The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in any manner and to the extent it deems necessary or desirable to
carry the Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability. The determinations of the Administrator
on the matters referred to in this Section 3(a) will be final and conclusive.
(b)Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, its owners, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual. The express grant of any specific
power to the Administrator, and the taking of any action by the Administrator,
will not be construed as limiting any power or authority of the Administrator.
The Administrator may delegate to officers or managers of the Company or its
Affiliates, or committees thereof, the authority, subject to such terms as the
Administrator will determine, to perform such functions, including
administrative functions, as the Administrator may determine. The Administrator
may appoint agents to assist it in administering the Plan.
(c)Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to him or her
by any officer or employee of the Company or its Affiliates, the Company’s legal
counsel, independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Administrator and any officer or employee of the
Company or its Affiliates acting at the direction or on behalf of the
Administrator will not be personally liable for any action or determination
taken or made in good faith with respect to the Plan and will, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
4.Eligibility. Each employee of the Company or one of its Affiliates who (a) is
chosen by the Committee to participate in the Plan; (b) receives a Participation
Agreement from the Company or applicable Affiliate; and (c) executes and returns
such Participation Agreement to the Company or applicable Affiliate in
accordance with the terms of the Participation Agreement is eligible (each an
“Eligible Individual”) to receive the benefits described in this
-5-



--------------------------------------------------------------------------------



Plan. Notwithstanding anything in the Plan to the contrary, an Eligible
Individual’s right to participate in this Plan shall be limited as provided in
his or her Participation Agreement, which shall control in the event of any
conflict between the provisions of the Plan and the terms of the Participation
Agreement as applied to such Eligible Individual. Eligible Individuals shall be
limited to a select group of management or highly compensated employees within
the meaning of sections 201, 301, and 404 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
5.Plan Benefits.
(a)Termination Due to Death or Disability. In the event an Eligible Individual’s
employment terminates by reason of his death or Disability, the Eligible
Individual (or his estate) will be entitled to receive:
(i)the Accrued Payments; plus
(ii)provided that any Eligible Individual whose employment terminates by reason
of his Disability satisfies the Severance Conditions described in Section 6:
(1)a Pro-Rata Bonus for the calendar year of termination, payable on the
Company’s or employing Affiliate’s payroll date commensurate with or next
following the 60th day following the Date of Termination; plus
(2) treatment of outstanding equity awards in accordance with the terms of the
Company’s equity plan or plans under which they were granted and any applicable
award agreements, which for the sake of clarity provides for the following
treatment: (1) all outstanding equity-based compensation awards that do not vest
based on the attainment of performance goals shall become fully vested and the
restrictions thereon shall lapse, and (2) all outstanding equity-based
compensation awards that vest based on the attainment of performance goals shall
vest or be forfeited based on actual performance through the Date of Termination
(determined by the Committee as provided in the applicable award agreement), but
on a pro-rata basis determined by multiplying the payout by a fraction, the
numerator of which is the number of days during which the Eligible Individual
was employed by the Company or one of its Affiliates during the performance
period, and the denominator of which is the full performance period; provided
that, any delays in the settlement or payment of any such awards described in
this Section 5(a)(ii)(B) that are set forth in the applicable award agreement
and that are required under Section 409A of the Code shall remain in effect.
(b)Termination Without Cause or For Good Reason. In the event an Eligible
Individual’s employment is terminated by the Company or one of its Affiliates
without Cause or by the Eligible Individual for Good Reason and other than as
provided under Section 5(c)(ii), the Eligible Individual will be entitled to
receive:
(i)the Accrued Payments; plus
-6-



--------------------------------------------------------------------------------



(ii)provided such Eligible Individual satisfies the Severance Conditions
described in Section 6 and provided further that such Eligible Individual’s
Participation Agreement indicates that the Eligible Individual is eligible for a
severance benefit under this Section 5(b)(ii):
(1)severance in an amount equal to the product of (1) the Applicable Severance
Multiple specified in such Eligible Individual’s Participation Agreement (the
“Applicable Severance Multiple”) and (2) the sum of (x) an amount equivalent to
twelve (12) months of Base Salary and (y) the Eligible Individual’s Target
Performance Bonus (such product, the “Severance Amount”), which Severance Amount
shall be divided into substantially equal installments over a period of months
determined by multiplying the Applicable Severance Multiple by twelve (12) (the
“Severance Period”), payable in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which payments in the aggregate
are equal to the Severance Amount and which shall begin on the payroll date
commensurate with or next following the 60th day following the Date of
Termination; plus
(2)a Pro-Rata Bonus for the calendar year of termination, payable on the
Company’s or employing Affiliate’s payroll date commensurate with or next
following the 60th day following the Date of Termination; plus
(3)group health care coverage continuation for a number of months following the
Eligible Individual’s Date of Termination determined by multiplying the
Applicable Severance Multiple by twelve (12) months, provided in accordance with
Section 5(d); plus
(4)notwithstanding the terms of the Stock Incentive Plan or Partnership
Agreement or any applicable award agreements: (1) all outstanding equity-based
compensation awards that do not vest based on the attainment of performance
goals shall become fully vested and the restrictions thereon shall lapse;
provided that, any delays in the settlement or payment of such awards that are
set forth in the applicable award agreement and that are required under Section
409A of the Code shall remain in effect, and (2) all outstanding equity-based
compensation awards that vest based on the attainment of performance goals shall
remain outstanding and shall vest or be forfeited based on actual performance
through the end of the applicable performance period, but on a pro-rata basis
determined by multiplying the payout by a fraction, the numerator of which is
the number of days during which the Eligible Individual was employed by the
Company or one of its Affiliates during the performance period, and the
denominator of which is the full performance period.
(c)Change in Control. Upon the occurrence of a Change in Control:
(i)outstanding equity awards shall become vested in accordance with the terms of
the Company’s equity plan or plans under which they were granted and any
applicable
-7-



--------------------------------------------------------------------------------



award agreements, which for the sake of clarity provides for the following
treatment: (A) all outstanding equity-based compensation awards that do not vest
based on the attainment of performance goals shall become fully vested and the
restrictions thereon shall lapse unless the acquirer in the Change in Control
agrees to continue to maintain such awards in accordance with their terms
(subject to adjustment pursuant to the terms of the Stock Incentive Plan)
following the Change in Control; provided that, if the acquirer continues to
maintain such awards following the Change in Control in the manner described
above, then such awards shall become fully vested and all restrictions thereon
shall lapse upon a termination of the Eligible Individual’s employment described
in Section 5(c)(ii), and (B) all outstanding equity-based compensation awards
that vest based on the attainment of performance goals shall vest or be
forfeited based on actual performance through the date of the Change in Control,
which shall be determined based upon the Committee’s determination of the degree
of achievement of the performance goals in full or on a prorated basis, or, if
the Committee determines that the degree of achievement of the performance goals
in full or on a prorated basis is not determinable, based on the assumption that
the applicable target levels of the performance goals have been attained, or if
the concept of target level of performance goals does not apply to the awards in
question, on such other basis as may be determined by the Committee; provided
that, any delays in the settlement or payment of any such awards described in
this Section 5(c)(i) that are set forth in the applicable award agreement and
that are required under Section 409A of the Code shall remain in effect.
(ii) In the event an Eligible Individual’s employment is terminated by the
Company or an Affiliate for any reason other than for Cause or an Eligible
Individual terminates employment for Good Reason, in each case within
twenty-four (24) months following a Change in Control, then the Eligible
Individual will be entitled to receive:
(A) the Accrued Payments; plus
(B) provided such Eligible Individual satisfies the Severance Conditions
described in Section 6:
(1) a Pro-Rata Bonus for the calendar year of termination, payable on the
Company’s or employing Affiliate’s payroll date commensurate with or next
following the 60th day following the Date of Termination; plus
(2) a lump sum payment in an amount equal to the product of the Applicable
Severance Multiple and the sum of (x) an amount equivalent to twelve (12) months
of Base Salary and (y) the Eligible Individual’s Target Performance Bonus,
payable on the payroll date commensurate with or next following the 60th day
following the Date of Termination; plus
(3) group health care coverage continuation for a period following the Eligible
Individual’s Date of Termination, which period shall equal the number of months
determined by multiplying the Applicable Severance
-8-



--------------------------------------------------------------------------------



Multiple by twelve (12) months, provided in accordance with Section 5(d); plus
(4) accelerated vesting of any equity awards maintained by the acquirer
following the Change in Control pursuant to Section 5(c)(i)(A).
Notwithstanding the foregoing, if otherwise required to avoid any payment
hereunder from being subject to tax under Code Section 409A, the lump sum
payment form specified in Section 5(c)(ii)(B)(2) shall be paid in the same form
and on the same schedule as specified for a qualifying termination without a
Change in Control in Section 5(b)(ii)(A). For the sake of clarity, the foregoing
sentence shall not apply to any Change in Control that also constitutes a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of its assets under Code Section 409A(a)(2)(A)(v).
(d)Group Health Care Coverage. If the Eligible Individual entitled to benefits
under Section 5(b)(ii) or 5(c)(ii)(B) timely and properly elects continuation
coverage under the Company’s or applicable Affiliate’s group health plans
pursuant to the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”), then:
(i)the Company shall reimburse, or cause to be reimbursed to, the Eligible
Individual for the difference between (A) monthly amount the Eligible Individual
pays to effect and continue such coverage for himself and his spouse and
eligible dependents, if any, under the Company’s or applicable Affiliate’s group
health plans (the “Monthly Payment Amount”) and (B) the monthly premium amount
paid by similarly situated actively employed executives of the Company and its
Affiliates to effectuate the same level of coverage. Each such monthly
reimbursement payment (the “Monthly Reimbursement Payment”) shall be paid to the
Eligible Individual on the Company’s or applicable Affiliate’s first regularly
scheduled pay date in the month immediately following the month in which the
Eligible Individual timely remits the Monthly Premium Payment. The Eligible
Individual shall be eligible to receive Monthly Reimbursement Payments under
this Section 5(d)(i) until the earlier of: (1) the date the Eligible Individual
is no longer eligible to receive COBRA continuation coverage and (2) the date on
which the Eligible Individual becomes eligible to receive coverage under a group
health plan sponsored by another employer (and any such eligibility shall be
promptly reported to the Company or applicable Affiliate by the Eligible
Individual); provided, however, that the Eligible Individual acknowledges and
agrees that (x) the election of COBRA continuation coverage and the payment of
any premiums due with respect to such COBRA continuation coverage will remain
the Eligible Individual’s sole responsibility, and the Company and its
Affiliates will assume no obligation for payment of any such premiums relating
to such COBRA continuation coverage, (y) in no event shall the Company or any
Affiliate be required to pay a Monthly Reimbursement Payment if such payment
could reasonably be expected to subject the Company or an Affiliate to sanctions
imposed pursuant to Section 2716 of the Patient Protection and Affordable Care
Act of 2010 and the related regulations and guidance promulgated thereunder
(collectively, “PPACA”) and (z) if payment of a Monthly Reimbursement Payment
cannot be provided to the
-9-



--------------------------------------------------------------------------------



Eligible Individual without subjecting the Company or an Affiliate to sanctions
imposed pursuant to Section 2716 of PPACA, then the parties agree to reform this
Section 5(d)(i) in a manner as is necessary to comply with the requirements of
PPACA; and
(ii)On and after the date the Eligible Individual is no longer eligible to
receive COBRA continuation coverage (the “COBRA End Date”), if the Eligible
Individual is entitled to receive additional months of group health care
coverage continuation under Section 5(b) or 5(c), as applicable, and has not
become eligible to receive coverage under a group health plan sponsored by
another employer during the period beginning on the Date of Termination and
ending on the COBRA End Date, then the Company shall pay or cause to be paid to
the Eligible Individual a lump sum cash payment on the Company’s or applicable
Affiliate’s first regularly scheduled pay date following the COBRA End Date
equal to the product of (A) the Monthly Reimbursement Payment and (B) the number
of additional months set forth in Section 5(b) or 5(c) for which the Eligible
Individual is entitled to receive group health care coverage continuation.
(e)Termination for Cause or Without Good Reason. In the event an Eligible
Individual’s employment is terminated by the Company or an Affiliate for Cause
or by the Eligible Individual for a reason other than Good Reason, death, or
Disability, the Eligible Individual will be entitled to receive only the Accrued
Payments, and any outstanding unvested equity awards shall be immediately
forfeited in accordance with the terms of the Company’s equity plan or plans
under which they were granted and any applicable award agreements.
(f)Nonduplication of Benefits. Notwithstanding anything to the contrary herein,
if any Eligible Individual is entitled to severance or change-in-control
benefits pursuant to a separate written agreement between the Company (or one of
its Affiliates) and such Eligible Individual, the payments and benefits provided
under Sections 5(a)(ii), 5(b)(ii) and 5(c) of this Plan shall not result in any
duplication of benefits but shall be reduced by the payments or benefits
provided under such separate written agreement; provided that no such offset may
be made with respect to amounts payable that are subject to the requirements of
Section 409A of the Code unless the offset would not result in a violation of
the requirements of Section 409A of the Code.
6.Severance Conditions. Except as otherwise provided in Section 5(a)(ii), an
Eligible Individual’s entitlement to any severance benefits under Section
5(a)(ii), Section 5(b)(ii), or Section 5(c)(ii)(B) will be subject to the
following conditions (the “Severance Conditions”), in addition to any other
conditions or requirements specified in this Plan:
(a)Receipt and Release. Any payment to any Eligible Individual in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Company, its Affiliates and the
Administrator under the Plan, and the Administrator shall require such Eligible
Individual, as a condition precedent to such payment (other than with respect to
Accrued Payments), to execute a receipt and release to such effect substantially
in the form attached hereto as Exhibit A. In order to be effective, such release
must be executed and returned to the Company, within the time provided by the
Company to do so, and remain unrevoked by you within any time provided by the
Company to do so. If any Eligible Individual
-10-



--------------------------------------------------------------------------------



is determined by the Administrator to be incompetent, by reason of physical or
mental disability, to give a valid receipt and release, the Administrator may
cause the payment or payments becoming due to such person to be made to another
person for his benefit without responsibility on the part of the Administrator
or the Company or any Affiliate to follow the application of such funds.
(b)Participation Agreement. The Eligible Individual must have executed and
delivered a Participation Agreement in accordance with Section 4 of the Plan and
must comply with all terms of this Plan and the Participation Agreement.
7.Certain Excise Taxes. Notwithstanding anything to the contrary in this Plan,
if an Eligible Individual is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this Plan,
together with any other payments and benefits which such Eligible Individual has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Plan shall be either (a) reduced (but
not below zero) so that the present value of such total amounts and benefits
received by such Eligible Individual from the Company and its Affiliates will be
one dollar ($1.00) less than three times such Eligible Individual’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such amounts and benefits received by such Eligible Individual shall be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) or (b)
paid in full, whichever produces the better net after-tax position to such
Eligible Individual (taking into account any applicable excise tax under Section
4999 of the Code and any other applicable taxes). The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its Affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
such Eligible Individual’s base amount, then such Eligible Individual shall be
required to immediately repay such excess to the Company upon notification that
an overpayment has been made. Nothing in this Section 6 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, such Eligible Individuals’ excise tax liabilities under Section 4999 of the
Code. Notwithstanding anything to the contrary in this Section 7, the Company
and each Eligible Individual shall cooperate in good faith to mitigate the
impact of the Excise Tax and any potential reduction to payments or benefits
provided under this Plan or otherwise for such Eligible Individual.
8.Claims for Benefits.
-11-



--------------------------------------------------------------------------------



(a)Initial Claim. Any Eligible Individual that the Committee determines is
entitled to a payment of severance benefits under the Plan is not required to
file a claim for such benefit, but in the event that an Eligible Individual or
his estate claims (a “claimant”) to be eligible for a payment under the Plan
that has not been received, or claims any other rights under the Plan, such
claimant must complete and submit such claim forms and supporting documentation
as will be required by the Administrator, in its sole and absolute discretion,
within 60 days of the Eligible Individual’s Date of Termination. In connection
with the determination of a claim, the claimant may examine the Plan and any
other pertinent documents generally available to Eligible Individuals that are
specifically related to the claim. A written notice of the disposition of any
such claim will be furnished to the claimant within ninety (90) days after the
claim is filed with the Administrator. Such notice will refer, if appropriate,
to pertinent provisions of the Plan, will set forth in writing the reasons for
denial of the claim, if a claim is denied (including references to any pertinent
provisions of the Plan), and, where appropriate, will describe any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary. If the claim is
denied, in whole or in part, the claimant will also be notified of the Plan’s
claim review procedure and the time limits applicable to such procedure,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following a benefit claim denial on review.
(b)Request for Review. Within ninety (90) days after receiving written notice of
the Administrator’s disposition of the claim, the claimant may file with the
Administrator a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents, records, or other information relevant for the preparation
of his claim. If the claimant does not file a written request for review within
ninety (90) days after receiving written notice of the Administrator’s
disposition of the claim, the claimant will be deemed to have accepted the
Administrator’s written disposition, unless the claimant was physically or
mentally incapacitated so as to be unable to request review within the ninety
(90) day period.
(c)Decision on Review. After receipt by the Administrator of a written
application for review of an initial claim determination, the Administrator will
review the claim taking into account all comments, documents, records and other
information submitted by the claimant regarding the claim without regard to
whether such information was considered in the initial benefit determination.
The Administrator will notify the claimant of its decision by delivery via
certified or registered mail to the claimant’s last known address. A decision on
review of the claim will be made by the Administrator within forty-five (45)
days of receipt of the written request for review. If special circumstances
require an extension of the forty-five (45) day period, the Administrator will
so notify the claimant in writing prior to the end of the forty-five (45) day
period, and a decision will be rendered within ninety (90) days of receipt of
the request for review. Any such extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render the determination on review. . The decision of
the Administrator will be provided to the claimant as soon as possible but no
later than five (5) days after the benefit determination is made and within the
time periods described above. The decision will be in writing and will include
the specific reasons for the
-12-



--------------------------------------------------------------------------------



decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to file a civil action under section 502(a) of ERISA, in the case
of an adverse decision regarding his appeal. The decision of the Administrator
will be final and conclusive.
9.General Provisions.
(a)Taxes. The Company or applicable Affiliate is authorized to withhold from any
payments made hereunder amounts of withholding and other taxes due or
potentially payable in connection therewith and to take such other action as the
Company may deem advisable to enable the Company, its Affiliates, and Eligible
Individuals to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any payments made under this Plan.
(b)Offset. The Company may set off against (or cause one of its Affiliates to
offset against), and each Eligible Individual authorizes the Company or its
applicable Affiliate to deduct from, any payments due to the Eligible
Individual, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the Company or an Affiliate by the
Eligible Individual, whether arising under this Plan or otherwise; provided that
no such offset may be made with respect to amounts payable that are subject to
the requirements of Section 409A of the Code unless the offset would not result
in a violation of the requirements of Section 409A of the Code.
(c)Term of the Plan; Amendment and Termination.
(i)Subject to the following paragraph, the Board reserves the right to amend or
terminate the Plan at any time; provided, however, that the Board must provide
at least twenty-four months (24 months) advance written notice to each Eligible
Individual to the extent the Plan is terminated or the amendment of the Plan
materially and adversely affects the rights of such Eligible Individuals; and
provided further, that no termination or amendment of the Plan shall materially
and adversely affect the rights of any Eligible Individual whose Date of
Termination occurred prior to the date of such Plan termination or amendment.
(ii)Notwithstanding the foregoing, in the event of a Change in Control, no
Eligible Individual’s right to receive payments or benefits with respect to a
termination of employment occurring in connection with or within twenty-four
(24) months following the Change in Control shall be adversely affected by any
amendment or termination of the Plan that occurs within the period beginning six
(6) months prior to the Change in Control and ending twenty-four (24) months
following the Change in Control, except for any amendment or modification to
which such Eligible Individual consents in writing.
(d)Successors. The Plan shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs and personal
-13-



--------------------------------------------------------------------------------



representatives and estates, as the case may be. Neither the Plan nor any right
or obligation hereunder of any party may be assigned or delegated without the
prior written consent of the other party hereto; provided, however, that the
Company may assign this Plan to any of its Affiliates, and an Eligible
Individual may direct payment of any benefits that will accrue upon death. An
Eligible Individual shall not have any right to pledge, hypothecate, anticipate,
or in any way create a lien upon any payments or other benefits provided under
the Plan; and no benefits payable under the Plan shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or pursuant to the laws of descent and distribution. The
Plan shall not confer any rights or remedies upon any person or legal entity
other than the parties hereto and their respective successors and permitted
assigns. Notwithstanding anything to the contrary in this Section 9(d), in the
case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
any successor to the Company to expressly and unconditionally assume the Plan in
writing and honor the obligations of the Company hereunder, in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place.
(e)Unfunded Obligation. All benefits due an Eligible Individual under this Plan
are unfunded and unsecured and are payable out of the general funds of the
Company.
(f)Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder will be construed as (i) giving an Eligible Individual the right
to continue in the employ or service of the Company or an Affiliate; (ii)
interfering in any way with the right of the Company or any Affiliate to
terminate an Eligible Individual’s employment or service at any time; or (iii)
giving an Eligible Individual any claim to be treated uniformly with other
employees.
(g)Nonexclusivity of the Plan. The adoption of the Plan by the Company will not
be construed as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable. Except as otherwise
expressly provided herein, nothing contained in the Plan will be construed to
prevent the Company from taking any action which is deemed by the Company to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any payments made under the Plan. No employee,
beneficiary or other person will have any claim against the Company as a result
of any such action. Any action with respect to the Plan taken by the
Administrator, the Company, or any designee of the foregoing shall be conclusive
upon all Eligible Individuals and beneficiaries entitled to benefits under the
Plan.
(h)Severability. If any provision of the Plan is held to be illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Plan, but such provision will be fully severable and the Plan
will be construed and enforced as if the illegal or invalid provision had never
been included herein.
(i)Application of Section 409A. This Plan and the amounts payable pursuant to
Section 5 of this Plan are intended to comply with the short-term deferral
exception and/or separation pay exception to Section 409A of the Code and shall
be construed and administered in
-14-



--------------------------------------------------------------------------------



accordance with Section 409A of the Code. To the extent that an Eligible
Individual is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) as of the Eligible Individual’s Date of Termination, no amount
that constitutes a deferral of compensation which is payable on account of the
Eligible Individual’s separation from service shall be paid to the Eligible
Individual before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the Eligible Individual’s Date of Termination or, if
earlier, the date of the Eligible Individual’s death following such Date of
Termination. All such amounts that would, but for this Section 9(j), become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date. No interest will be paid by the Company or any Affiliate
with respect to any such delayed payments. For purposes of Section 409A of the
Code, each payment or amount due under this Plan shall be considered a separate
payment, and an Eligible Individual’s entitlement to a series of payments under
this Plan is to be treated as an entitlement to a series of separate payments.
To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to the
Eligible Individual on or before the last day of the calendar year following the
calendar year in which the expense was incurred; and (iii) any right to
reimbursements or in-kind benefits under his Plan shall not be subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Plan comply with Section 409A of the Code, and in no event shall the
Company or any Affiliate be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A of the Code.
(j)Dispute Resolution and Governing Law. Subject to Section 8, any dispute,
controversy, or claim arising out of or related to the Plan will be finally
settled by arbitration in Atlanta, Georgia before, and in accordance with the
applicable rules for the resolution of such disputes then in effect of, the
American Arbitration Association, as well as any requirements imposed by state
law. The arbitration award shall be final and binding on all parties. Nothing in
this Section 9(j) shall prohibit the Company, any Affiliate, or an Eligible
Individual from instituting litigation to enforce any arbitration award or to
obtain a temporary restraining order or temporary injunctive relieve as
contemplated by any provision of the Plan or an applicable Participation
Agreement. All questions arising with respect to the provisions of the Plan and
payments due hereunder will be determined by application of the laws of the
State of Georgia without giving effect to any conflict of law provisions
thereof, except to the extent Georgia law is preempted by federal law, including
any applicable deference provided to ERISA plan administrators’ decisions and
interpretations under federal law.
(k)Word Usage. Words used in the masculine shall apply to the feminine, where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.
-15-



--------------------------------------------------------------------------------



(l)Status/Named Fiduciary. The Plan is intended to qualify for the exemptions
under Title I of ERISA provided for plans that are unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Administrator shall be the
named fiduciary for purposes of the Plan.
(m)ERISA Rights. As a participant in the Plan, Eligible Individuals are entitled
to certain rights and protections under ERISA, which provides that all Plan
participants shall be entitled to:
(i)Examine without charge, at the Administrator’s office and at other specified
locations such as worksites, all Plan documents, and copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports.
(ii)Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may make a reasonable charge for
the copies.
(iii)To the extent applicable, receive a summary of the Plan’s annual financial
report. The Administrator is required by law to furnish each participant with a
copy of this summary annual report.
In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit plans.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Eligible Individuals and
beneficiaries. No one, including the Company or any Affiliate, may fire an
Eligible Individual or otherwise discriminate against the Eligible Individual in
any way to prevent the Eligible Individual from obtaining benefits or exercising
his or her rights under ERISA.
If a claim for a benefit under this Plan is denied in whole or in part, an
Eligible Individual has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps an Eligible Individual can take to enforce the
above rights. For instance, if an Eligible Individual requests materials from
the Administrator and does not receive them within 30 days, the Eligible
Individual may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and pay the Eligible
Individual up to $110 a day until the Eligible Individual receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If an Eligible Individual’s claim for benefits is
denied or ignored, in whole or in part, the Eligible Individual may file suit in
a state or federal court. If an Eligible Individual is discriminated against for
asserting his or her rights, the Eligible Individual may seek assistance from
the U.S. Department of Labor, or file suit in a federal court. The court will
decide who should pay court costs and legal fees. If the Eligible Individual is
successful, the court may order the person sued by the Eligible Individual to
pay the costs and fees. If the Eligible Individual loses, the court may order
the Eligible
-16-



--------------------------------------------------------------------------------



Individual to pay the costs and fees (for example, if it finds that the Eligible
Individual’s claim is frivolous).
If an Eligible Individual has any questions about this Plan, the Eligible
Individual should contact the Administrator. If an Eligible Individual has any
questions about this statement or about his or her rights under ERISA, or if an
Eligible Individual needs assistance in obtaining documents from the
Administrator, he or she should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. An Eligible Individual may also
obtain certain publications about his or her rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.
(n)Additional Information.

Plan Name:
Preferred Apartment Communities, Inc.
Executive Severance and Change in Control Plan
Fiscal Year of Plan:January 1 through December 31Type of Plan:Top Hat Pension
PlanPlan No.:[002]Plan Sponsor:
Preferred Apartment Communities, Inc.
3284 Northside Parkway, Suite 150
Atlanta, Georgia 30327
Phone: (770) 818-4100
Employer I.D. Number: [__________________]
Plan Administrator:
Preferred Apartment Communities, Inc.
3284 Northside Parkway, Suite 150
Atlanta, Georgia 30327
Phone: (770) 818-4100
Agent for Service
of Legal Process:
General Counsel of the Company. Process shall be served at the address specified
above.





[Signature Page Follows]
-17-




--------------------------------------------------------------------------------



EXECUTED this __ day of ________, 2020.


PREFERRED APARTMENT COMMUNITIES, INC.




By:  
Name:  
Title:  








18




--------------------------------------------------------------------------------





EXHIBIT A
SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
This SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this “Agreement”) is
entered into by and between Preferred Apartment Communities, Inc. (the
“Company”) and [EMPLOYEE NAME] (“Employee”). All capitalized terms not defined
herein shall have the meaning given to them in the Preferred Apartment
Communities, Inc. Executive Severance And Change In Control Plan (the “Severance
Plan”)
WHEREAS, Employee is a former employee of the Company and, as of [DATE] (the
“Separation Date”), Employee was no longer employed by the Company;
WHEREAS, Employee and the Company wish for Employee to receive severance
benefits as set forth in the Severance Plan, conditioned upon Employee’s entry
into[, and non-revocation of,]1 this Agreement in the time provided to do so;
and
WHEREAS, the parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties, including any
claims that Employee may have arising out of Employee’s employment or the end of
such employment.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Employee and the Company, the parties hereby agree as follows:
1.Separation from Employment. Employee and the Company acknowledge and agree
that Employee’s employment with the Company ended as of Separation Date and, as
of the Separation Date, Employee was no longer employed by the Company or any
other Company Party (as defined below).
2.Separation Payment. Provided that Employee executes this Agreement and returns
it to the Company, care of [NAME] at [ADDRESS] (email: [E-MAIL ADDRESS]), so
that it is received by [NAME] no later than the close of business on [DATE]2
[and does not revoke Employee’s acceptance of this Agreement pursuant to Section
6(d) below,]3 then the Company shall provide Employee with [the payments and
benefits due to Employee under Section 5 of the Severance Plan]4 (the “Severance
Benefits”), which Severance Benefits shall be provided in accordance with the
terms set forth in the Severance Plan.
3.Receipt of Leaves and Compensation. Employee expressly acknowledges and agrees
that Employee is not entitled to the Severance Benefits but for Employee’s entry
into this

1 Revocation language only included if Employee is over 40 years old.
2 Date to be at least 21 days after date Employee receives agreement if Employee
is over 40 years old.
3 Revocation language only included if Employee is over 40 years old.
4 Amounts to be specified.
Exhibit A-1



--------------------------------------------------------------------------------



Agreement and satisfaction of the terms herein. Employee further acknowledges
and agrees that Employee has received all leaves (paid and unpaid) which
Employee has been entitled to receive from each Company Party and that (with the
exception of any amounts referenced in Section 2 above and, if still unpaid as
of the date Employee signs this Agreement, Employee’s base salary for the pay
period in which the Separation Date occurred) Employee has been paid all wages,
bonuses, compensation and other sums that Employee is owed or has been owed by
each Company Party, including all payments arising out of all incentive plans
and any other bonus or contractual arrangement. For the avoidance of doubt,
Employee expressly acknowledges and agrees that, other than the Severance
Benefits, Employee is not eligible for any further or future severance pay or
benefits from the Company or any other Company Party (including any pay or
benefits arising from any severance plan or other agreement with any Company
Party).
4.Complete Release of Claims.
a.Employee hereby forever releases and discharges the Company and each of its
parents, subsidiaries, predecessors, successors, assigns and affiliated
entities, along with each of the foregoing entities’ respective past, present,
and future owners, affiliates, subsidiaries, stockholders, partners, officers,
directors, members, managers, employees, agents, attorneys, successors,
administrators, fiduciaries, insurers and benefit plans and the trustees and
fiduciaries of such plans, in their personal and representative capacities
(collectively, the “Company Parties”), from, and Employee hereby waives, any and
all claims, demands, liabilities and causes of action of any kind that Employee
has or could have, whether known or unknown, whether statutory or common law,
including any claim for salary, benefits, payments, expenses, costs, damages,
penalties, compensation, remuneration, contractual entitlements, and all claims
or causes of action relating to [his] [her] employment relationship with any
Company Party, the termination of such employment relationship, or any other
acts or omissions related to any matter occurring or existing on or prior to the
date that Employee executed this Agreement, including (i) claims arising under
or for any alleged violation of: (A) the Age Discrimination in Employment Act of
1967 [(including as amended by the Older Worker Benefit Protection Act)]5; (B)
Title VII of the Civil Rights Act of 1964; (C) the Civil Rights Act of 1991; (D)
Sections 1981 through 1988 of Title 42 of the United States Code; (E) the
Employee Retirement Income Security Act of 1974 (“ERISA”); (F) the Immigration
Reform Control Act; (G) the Americans with Disabilities Act of 1990; (H) the
National Labor Relations Act; (I) the Occupational Safety and Health Act; (J)
the Family and Medical Leave Act of 1993; (K) the Texas Labor Code (including
the Texas Payday Law, the Texas Anti-Retaliation Act, Chapter 21 of the Texas
Labor Code, and the Texas Whistleblower Act); (L) any other local, state or
federal anti-discrimination or anti-retaliation law; (M) any other local, state
or federal law, regulation or ordinance; (ii) claims arising or for any alleged
violation of any public policy, contract, tort, or common law claim, or claim
for defamation, emotional distress, fraud or misrepresentation of any kind,
promissory estoppel, breach of any implied duty of good faith and fair dealing,
breach of implied or express contract, breach of fiduciary duty or wrongful
discharge; (iii) any allegation for costs, fees, or other expenses including
attorneys’ fees incu

5 Only included if Employee is over 40 years old.
Exhibit A-2

--------------------------------------------------------------------------------



rred in the matters referenced herein; (iv) any claim, whether direct or
derivative, arising from, or relating to, Employee’s status as a holder of any
shares or interests in any Company Party; and (v) any and all claims Employee
may have arising as the result of any alleged breach of any contract, incentive
compensation plan or agreement, restricted unit agreement, or equity-based
compensation plan or agreement with any Company Party (collectively, the
“Released Claims”). This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Employee
is simply agreeing that, in exchange for the consideration received by his
through this Agreement, any and all potential claims of this nature that
Employee may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY
PARTIES.
b.Notwithstanding this release of liability, nothing in this Agreement prevents
Employee from filing any non-legally waivable claim, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or other governmental agency, or participating in (or cooperating with)
any investigation or proceeding conducted by the EEOC or other governmental
agency; however, Employee understands and agrees that he is waiving any and all
rights to recover any monetary or personal relief or recovery from a Company
Party as a result of such EEOC or governmental agency proceeding or subsequent
legal actions. Nothing herein waives Employee’s right to receive an award for
information provided to a governmental agency. Further, in no event shall the
Released Claims include (i) any claim which arises after the date this Agreement
is executed by Employee, (ii) any claim to enforce Employee’s rights under this
Agreement; or (iii) any claim to vested benefits under an employee benefit plan
that is subject to ERISA.
5.Employee’s Representations. Employee represents, warrants and agrees that, as
of the time that Employee executes this Agreement, Employee has not brought or
joined any claims, appeals, complaints, charges or lawsuits against any Company
Party in any court or before any government agency or arbitrator with respect to
a matter, claim or incident that occurred or arose out of one or more
occurrences that took place on or prior to the time that Employee signs this
Agreement. Employee further represents and warrants that Employee has made no
assignment, sale, delivery, transfer or conveyance of any rights [he] [she] has
asserted or may have against any of the Company Parties with respect to any
Released Claim.
6.Additional Acknowledgments and Rights. Employee acknowledges that:
a.Employee has carefully read this Agreement.
b.Employee has been advised, and hereby is advised in writing, to seek legal
counsel before signing this Agreement, and [he] [she] has had adequate
opportunity to do so.
Exhibit A-3

--------------------------------------------------------------------------------



c.Employee has been given adequate time [and at least twenty-one (21) days]6 to
review and consider this Agreement. [If Employee signs this Agreement before the
expiration of twenty-one (21) days after Employee’s receipt of this Agreement,
Employee has knowingly and voluntarily waived any longer consideration period
than the one provided to Employee. No changes (whether material or immaterial)
to this Agreement shall restart the running of this twenty-one (21) day period.]
d.[Employee has seven (7) days after signing this Agreement to revoke it (such
seven-day period is referred to as the “Release Revocation Period”). This
Agreement will not become effective or enforceable until the Release Revocation
Period has expired without Employee exercising Employee’s revocation right. Any
notice of revocation of the Agreement is effective only if such revocation is in
writing and received by the Company, care of [NAME], at the address or e-mail
address referenced in Section 2 above, on or before the expiration of the
Release Revocation Period. Employee understands that if Employee revokes [his]
[her] acceptance of this Agreement pursuant to this Section 6(d), neither the
Company nor any other Company Party will provide Employee with any Severance
Benefits, and all other terms of this Agreement will become null and void
(provided, however, that the terms of Section 1 shall remain in effect).]7
e.Employee agrees and acknowledges that Employee is receiving, pursuant to this
Agreement, consideration in addition to anything of value to which Employee is
already entitled.
f.Employee fully understands the final and binding effect of this Agreement; the
only promises made to Employee to sign this Agreement are those stated within
the four corners of this document; and Employee is signing this Agreement
knowingly, voluntarily and of Employee’s own free will, and Employee understands
and agrees to each of the terms of this Agreement.
g.No Company Party has provided any tax or legal advice regarding this Agreement
to Employee, and Employee has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Employee’s own choosing such that Employee
enters into this Agreement with full understanding of the tax and legal
implications thereof.
7.Return of Company Property. Employee represents and warrants that Employee has
returned (and not retained copies of) all property belonging to the Company or
any of its Affiliates, including the originals and all copies of any records,
files, computer discs or other materials which contain information about the
Company’s business. Employee further represents and warrants that, by signing
this Agreement, Employee has performed a search of Employee’s personal
electronic storage devices and returned to the Company [or deleted] all of the

6 Twenty-one days only required if Employee is over 40 years old.
7 Revocation option included only if Employee is over 40 years old.
Exhibit A-4

--------------------------------------------------------------------------------



Company’s business and confidential and proprietary information from Employee’s
personal electronic devices, including smartphones, tables, computers, and other
storage devices.
8.No Waiver. No failure by any party at any time to give notice of any breach by
the other party of, or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
9.Applicable Law; Dispute Resolution.
a.This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Georgia without reference to the principles of
conflicts of law thereof.
b.Any dispute, controversy, or claim arising out of or related to the Plan will
be finally settled by arbitration in Atlanta, Georgia before, and in accordance
with the applicable rules for the resolution of such disputes then in effect of,
the American Arbitration Association, as well as any requirements imposed by
state law. The arbitration award shall be final and binding on all parties.
Nothing in this Section 9(b) shall prohibit the Company, any Affiliate, or an
Eligible Individual from instituting litigation to enforce any arbitration award
or to obtain a temporary restraining order or temporary injunctive relieve as
contemplated by any provision of the Plan or an applicable Participation
Agreement. Additionally, by agreeing to submit the claims described in this
Section 9(b) to binding arbitration, Employee does not waive the right to file a
claim or charge with a federal, state or local administrative agency such as the
Equal Employment Opportunity Commission, National Labor Relations Board,
Department of Labor, or similar agency, but does knowingly and voluntarily waive
the right to file, or participate or obtain relief in, a court action of any
nature against the Company, except as specifically described herein. THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.
10.Interpretation. In this Agreement, (a) the use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole, and
not to any particular subdivision unless expressly so limited; (d) references in
any Article or Section or definition to any clause means such clause of such
Article, Section or definition; (e) reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified (including any waiver or consent) and in effect from time
to time in accordance with the terms thereof; (f) reference to any law
Exhibit A-5

--------------------------------------------------------------------------------



means such law as amended, modified, codified, reenacted or replaced and in
effect from time to time; and (g) references to “or” shall be interpreted to
mean “and/or”. The Section titles and headings in this Agreement are inserted
for convenience of reference only and are not intended to be a part of, or to
affect the meaning or interpretation of, this Agreement. Neither this Agreement
nor any uncertainty or ambiguity herein shall be construed or resolved against
any party hereto, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
parties.
11.Severability. To the extent permitted by applicable law, the Company and
Employee hereby agree that any term or provision of this Agreement that renders
such term or provision or any other term or provision hereof invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision invalid or
unenforceable, and such modification or severance shall be accomplished in the
manner that most nearly preserves the benefit of the parties’ bargain hereunder.
12.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from all payments made pursuant to this Agreement all federal, state, local, and
other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling.
13.Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
14.Third-Party Beneficiaries; Assignment. Each Company Party that is not a
signatory hereto shall be an intended third-party beneficiary of Employee’s
covenants, representations, and release of claims set forth in this Agreement
and shall be entitled to enforce such covenants, representations, and release as
if a party hereto. The Company has the right to assign this Agreement, including
to any successor, but Employee does not. This Agreement inures to the benefit of
the successors and assigns of the Company, who are intended third party
beneficiaries of this Agreement.
15.Entire Agreement; Amendment. This Agreement, the Severance Plan, the
Employee’s Participation Agreement, the Stock Incentive Plan, and the terms of
any outstanding equity award agreements relating to the Stock Incentive Plan
represent the entire agreement between the Company and Employee regarding the
subject matter herein; provided, however, this Agreement complements and is in
addition to (and does not supersede or replace) any agreements between the
Parties that create obligations for Employee with respect to the return of
Company property or other materials, confidentiality or non-disclosure. Subject
to Section 13, this Agreement may not be changed orally but only by an agreement
in writing agreed to and signed by Employee and the Company.
[Signatures begin on the following page]
Exhibit A-6

--------------------------------------------------------------------------------







Exhibit A-7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement with the
intent to be legally bound.


[EMPLOYEE NAME]


        
[Employee name]


Date: 






PREFERRED APARTMENT COMMUNITIES, INC.


By: 
Name:  
Title:


Exhibit A-8

